Title: To George Washington from John Parke, 25 July 1789
From: Parke, John
To: Washington, George



Sir
Dover, Delaware State July 25 1789.

Amid the Multiplicity of the most important Business, that ever has fallen to the Lot of one Man to adjust: I hope Sir, you will excuse this small Interuption, from a Person who was once dignified by your Friendship & Acquaintance, & who, for several Years, during the late glorious Revolution, was honored by your Excellency—with a regimental Command.
The Number of Departments under Government, that are now filling with the Proper & necessary Officers, have induced me, with great Submission to become an Applicant to your Excellency.
Any secondary, or subordinate Post, to which my Abilities are equal, would be highly acceptable, & my Zeal for promoting the public Service, (which was early demonstrated, in being the first Man—from my native State, who joined your Excellency’s Army before Boston—in addition to a Number of other Considerations—which I forbear to enumerate,) Will I hope render me worthy of the Appointment.
Wishing you a long & uninterupted Continuance of Health, Satisfaction & Happiness, & perfect Success in the administration of the high Trust, to which you have unannimously been delegated by the free Suffrages of Your Countrymen! A Station, not more illustrious—than your own Character! I have the Honor to be with all due Respect, Gratitude & Veneration, Your Excellency’s most obliged, most obedient and very humble Servant

John Parke

